Per Curiam.
It is contended by the defendant, that the only covenant contained in this bill of sale relates to the title; and that there is no other express covenant in the deed. We are clearly of opinion, that the following words in the deed contain an averment of a fact, and amount to an express covenant: “I have bargained, sold, and by these presents do bargain, sell, and deliver unto the said Archibald Gilchrist, one certain negro girl slave, named Mary, about eleven years of age, sound and healthy." These words are not as has been contended, barely words of description, but aver facts sufficient to maintain this action. The warranty of the title in the latter end of the bill of sale, does not destroy or interfere with the covenant upon which this action is predicated. The motion for a new trial must be overruled, and a Judgment entered for the plaintiff.
Cramer v. Bradshaw, 10 Johns. 484, is a case very much like the present.